                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO

BELLWETHER MUSIC FESTIVAL, LLC,                   :
et al.,                                           :
                                                  :        Case No. 1:20-cv-463
              Plaintiffs,                         :
                                                  :        Judge McFarland
v.                                                :
                                                  :
AMY ACTON, et al.,                                :
                                                  :
              Defendants.                         :

        ANSWER OF DEFENDANTS LANCE D. HIMES, INTERIM DIRECTOR
         OF THE OHIO DEPARTMENT OF HEALTH AND AMY ACTON TO
                 PLAINTIFFS’ FIRST AMENDED COMPLAINT

       For their answer to the Complaint of Plaintiffs Bellwether Music Festival, LLC, ESK

Presents LLC, Project Live, LLC, and Mark W. Miller (collectively, “Plaintiffs”), Defendants

Amy Acton, in her personal capacity, and Lance D. Himes, Interim Director of the Ohio

Department of Health (collectively, “Defendants”), aver as follows:

                                      FIRST DEFENSE

       1.     State that the first sentence of paragraph 1 of the Amended Complaint describes

relief sought in the Amended Complaint, and answering further, deny all remaining allegations

contained in paragraph 1 of the Amended Complaint.

       2.     Admit that the Director of the Ohio Department of Health has, as recognized by

the United States Supreme Court, wide latitude in fashioning a state’s reaction to the pandemic,

and answering further, state that the allegations contained in paragraph 2 of the Amended

Complaint call for a legal conclusion to which no response is deemed necessary.

       3.     Admit Amy Acton lawfully acted pursuant to statutory authority and otherwise

deny all remaining allegations contained in paragraph 3 of the Amended Complaint..
       4.      Admit that Lance Himes is lawfully acting pursuant to statutory authority,

continues to enforce orders issued by the Department of Health, and otherwise deny all

remaining allegations contained in paragraph 4 of the Amended Complaint.

       5.      Deny the allegations contained in paragraph 5 of the Amended Complaint.

       6.      Admit that this Court has subject matter jurisdiction over the claims brought in

this action but deny any violations occurred or that the claims are appropriate.

       7.      Admit that venue is proper in this judicial district and division but otherwise deny

that there is any basis for any claims.

       8.      Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 8 of the Amended Complaint and therefore deny the same.

       9.      Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 9 of the Amended Complaint and therefore deny the same.

       10.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 10 of the Amended Complaint and therefore deny the same.

       11.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 11 of the Amended Complaint and therefore deny the same.

       12.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 12 of the Amended Complaint and therefore deny the same.

       13.     Admit that Amy Acton previously served as the Director of the Ohio Department

of Health and otherwise deny the remaining allegations contained in paragraph 13 of the

Amended Complaint.

       14.     Admit the allegations contained in paragraph 14 of the Amended Complaint.




                                                 2
       15.    Admit that the Warren County Health District is a county health district organized

under Ohio Revised Code Chapter 3709; admit that the Warren County Health District has the

power to enforce the Ohio Department of Health’s Orders and is empowered to make its own

health orders; state that the last sentence of paragraph 15 of the Amended Complaint requires no

response; and otherwise deny the remaining allegations contained in paragraph 15 of the

Amended Complaint.

       16.    Admit that the Stark County Combined General Health District is a county health

district organized under Ohio Revised Code Chapter 3709; admit that the Stark County

Combined General Health District has the power to enforce the Ohio Department of Health’s

Orders and is empowered to make its own health orders; state that the last sentence of paragraph

13 of the Amended Complaint requires no response; and otherwise deny the remaining

allegations contained in paragraph 16 of the Amended Complaint.

       17.    Deny the allegations contained in paragraph 17 of the Amended Complaint.

       18.    Deny the allegations contained in paragraph 18 of the Amended Complaint.

       19.    Deny the allegations contained in paragraph 19 of the Amended Complaint.

       20.    No response is deemed necessary to the allegations contained in paragraph 20 of

the Amended Complaint inasmuch as Plaintiffs’ characterization of the nature of the lawsuit.

       21.    Deny the allegations contained in paragraph 21 of the Amended Complaint.

       22.    Admit that Lance Himes was automatically substituted into this action as a

defendant pursuant to Rule 25(d) of the Federal Rules of Civil Procedure; and deny the

remaining allegations contained in paragraph 22 of the Amended Complaint.

       23.    Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 23 of the Amended Complaint and therefore deny the same.



                                               3
       24.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 24 of the Amended Complaint and therefore deny the same.

       25.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 25 of the Amended Complaint and therefore deny the same.

       26.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 26 of the Amended Complaint and therefore deny the same.

       27.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 27 of the Amended Complaint and therefore deny the same.

       28.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 28 of the Amended Complaint and therefore deny the same.

       29.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 29 of the Amended Complaint and therefore deny the same.

       30.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 30 of the Amended Complaint and therefore deny the same.

       31.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 31 of the Amended Complaint and therefore deny the same.

       32.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 32 of the Amended Complaint and therefore deny the same.

       33.     State that the Bellwether Musical Festival has been canceled, any injunctive relief

sought with respect to that festival is moot, that the Bellwether Musical Festival previously fell

in, among others, the category of “parades, fairs, festivals, and carnivals” and such categories are

currently prohibited in the State of Ohio; admit that the Director’s Updated and Revised Order

issued on May 29, 2020, addresses the category of “parades, fairs, festivals, and carnivals,” and



                                                 4
answering further, deny all remaining allegations contained in paragraph 33 of the Amended

Complaint.

       34.    Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 34 of the Amended Complaint and therefore deny the same.

       35.    Deny the allegations contained in paragraph 35 of the Amended Complaint.

       36.    As to the first sentence of paragraph 36 of the Amended Complaint, lack

sufficient information to form a belief as to the truth of the allegations and therefore deny the

same. Answering further, Defendants otherwise deny the remaining allegations contained in

paragraph 36 of the Amended Complaint.

       37.    Deny the allegations contained in paragraph 37 of the Amended Complaint.

       38.    Deny the allegations contained in paragraph 38 of the Amended Complaint.

       39.    Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 39 of the Amended Complaint and therefore deny the same.

       40.    Admit that Lance Himes, lawfully acting pursuant to his statutory authority,

continues to enforce orders issued by the Department of Health and otherwise deny all remaining

allegations contained in paragraph 40 of the Amended Complaint.

       41.    Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 41 of the Amended Complaint and therefore deny the same.

       42.    Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 42 of the Amended Complaint and therefore deny the same.

       43.    Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 43 of the Amended Complaint and therefore deny the same.




                                               5
       44.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 44 of the Amended Complaint and therefore deny the same.

       45.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 45 of the Amended Complaint and therefore deny the same.

       46.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 46 of the Amended Complaint and therefore deny the same.

       47.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 47 of the Amended Complaint and therefore deny the same.

       48.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 48 of the Amended Complaint and therefore deny the same.

       49.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 49 of the Amended Complaint and therefore deny the same.

       50.     Admit The Country Fest falls in the category of, among others, “parades, fairs,

festivals, and carnivals” and such categories are currently prohibited in the State of Ohio; admit

that the Director’s Updated and Revised Order issued on May 29, 2020, addresses the category

of “parades, fairs, festivals, and carnivals,” and answering further, deny all remaining allegations

contained in paragraph 50 of the Amended Complaint.

       51.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 51 of the Amended Complaint and therefore deny the same.

       52.     Deny the allegations contained in paragraph 52 of the Amended Complaint.

       53.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 53 of the Amended Complaint and therefore deny the same.




                                                 6
       54.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 54 of the Amended Complaint and therefore deny the same.

       55.     Deny the allegations contained in paragraph 55 of the Amended Complaint.

       56.     Deny the allegations contained in paragraph 56 of the Amended Complaint.

       57.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 57 of the Amended Complaint and therefore deny the same.

       58.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 58 of the Amended Complaint and therefore deny the same.

       59.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 59 of the Amended Complaint and therefore deny the same.

       60.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 60 of the Amended Complaint and therefore deny the same.

       61.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 61 of the Amended Complaint and therefore deny the same.

       62.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 62 of the Amended Complaint and therefore deny the same.

       63.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 63 of the Amended Complaint and therefore deny the same.

       64.     Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 64 of the Amended Complaint and therefore deny the same.

       65.     Admit the Bucyrus Bratwurst Festival falls in the category of, among others,

“parades, fairs, festivals, and carnivals” and such categories, with the exception of county fairs,

are currently prohibited in the State of Ohio; admit that the Director’s Updated and Revised



                                                7
Order issued on May 29, 2020, addresses the category of “parades, fairs, festivals, and

carnivals,” and answering further, deny all remaining allegations contained in paragraph 65 of

the Amended Complaint.

       66.    Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 66 of the Amended Complaint and therefore deny the same.

       67.    Deny the allegations contained in paragraph 67 of the Amended Complaint.

       68.    Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 68 of the Amended Complaint and therefore deny the same.

       69.    Deny the allegations contained in paragraph 69 of the Amended Complaint.

       70.    Deny the allegations contained in paragraph 70 of the Amended Complaint.

       71.    Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 72 of the Amended Complaint and therefore deny the same.

       72.    Admit that on March 9, 2020, Ohio Governor R. Michael DeWine issued

Executive Order 2020-01D; states that Executive Order 2020-01D speaks for itself; and thus no

further response is deemed necessary to the allegations contained in paragraph 72 of the

Amended Complaint.

       73.    Admit the allegations contained in paragraph 73 of the Amended Complaint.

       74.    State that Executive Order 2020-01D speaks for itself and thus no response is

deemed necessary to the allegations contained in paragraph 74 of the Amended Complaint.

       75.    Deny the allegations contained in paragraph 75 of the Amended Complaint.

       76.    Admit the allegations contained in paragraph 76 of the Amended Complaint.




                                              8
       77.    State that the March 17, 2020-Director’s Order re: Mass Gatherings speaks for

itself and thus no response is deemed necessary to the allegations contained in paragraph 77 of

the Amended Complaint.

       78.    State that the March 17, 2020-Director’s Order re: Mass Gatherings speaks for

itself and thus no response is deemed necessary to the allegations contained in paragraph 78 of

the Amended Complaint.

       79.    State that the March 17, 2020-Director’s Order re: Mass Gatherings speaks for

itself and thus no response is deemed necessary to the allegations contained in paragraph 79 of

the Amended Complaint.

       80.    State that the March 17, 2020-Director’s Order re: Mass Gatherings speaks for

itself and thus no response is deemed necessary to the allegations contained in paragraph 80 of

the Amended Complaint.

       81.    Admit the allegations contained in paragraph 81 of the Amended Complaint.

       82.    State that the March 22, 2020-Director’s Stay at Home Order speaks for itself and

thus no response is deemed necessary to the allegations contained in paragraph 82 of the

Amended Complaint.

       83.    State that the March 22, 2020-Director’s Stay at Home Order speaks for itself and

thus no response is deemed necessary to the allegations contained in paragraph 83 of the

Amended Complaint.

       84.    State that the March 22, 2020-Director’s Stay at Home Order speaks for itself and

thus no response is deemed necessary to the allegations contained in paragraph 84 of the

Amended Complaint.

       85.    Admit the allegations contained in paragraph 85 of the Amended Complaint.



                                              9
       86.    State that the March 22, 2020-Director’s Stay at Home Order speaks for itself and

thus no response is deemed necessary to the allegations contained in paragraph 86 of the

Amended Complaint.

       87.    State that the March 22, 2020-Director’s Stay at Home Order speaks for itself and

thus no response is deemed necessary to the allegations contained in paragraph 87 of the

Amended Complaint.

       88.    State that the March 22, 2020-Director’s Stay at Home Order speaks for itself and

thus no response is deemed necessary to the allegations contained in paragraph 88 of the

Amended Complaint.

       89.    State that the March 22, 2020-Director’s Stay at Home Order speaks for itself and

thus no response is deemed necessary to the allegations contained in paragraph 89 of the

Amended Complaint.

       90.    Admit the allegations contained in paragraph 90 of the Amended Complaint.

       91.    State that the April 30, 2020-Amended Director’s Stay Safe Ohio Order speaks for

itself and thus no response is deemed necessary to the allegations contained in paragraph 91 of

the Amended Complaint.

       92.    State that the April 30, 2020-Amended Director’s Stay Safe Ohio Order speaks for

itself and thus no response is deemed necessary to the allegations contained in paragraph 92 of

the Amended Complaint.

       93.    State that the April 30, 2020-Amended Director’s Stay Safe Ohio Order speaks for

itself and thus no response is deemed necessary to the allegations contained in paragraph 93 of

the Amended Complaint.




                                              10
       94.    State that the April 30, 2020-Amended Director’s Stay Safe Ohio Order speaks for

itself and thus no response is deemed necessary to the allegations contained in paragraph 94 of

the Amended Complaint.

       95.    State that the April 30, 2020-Amended Director’s Stay Safe Ohio Order speaks for

itself and thus no response is deemed necessary to the allegations contained in paragraph 95 of

the Amended Complaint.

       96.    Admit the allegations contained in paragraph 96 of the Amended Complaint.

       97.    State that the May 20, 2020-Director’s Camp Safe Ohio Order speaks for itself

and thus no response is deemed necessary to the allegations contained in paragraph 97 of the

Amended Complaint.

       98.    State that the May 20, 2020-Director’s Camp Safe Ohio Order speaks for itself

and thus no response is deemed necessary to the allegations contained in paragraph 98 of the

Amended Complaint.

       99.    State that the May 20, 2020-Director’s Camp Safe Ohio Order speaks for itself

and thus no response is deemed necessary to the allegations contained in paragraph 99 of the

Amended Complaint.

       100.   State that the May 20, 2020-Director’s Camp Safe Ohio Order speaks for itself

and thus no response is deemed necessary to the allegations contained in paragraph 100 of the

Amended Complaint.

       101.   State that the May 20, 2020-Director’s Camp Safe Ohio Order speaks for itself

and thus no response is deemed necessary to the allegations contained in paragraph 101 of the

Amended Complaint.

       102.   Admit the allegations contained in paragraph 102 of the Amended Complaint.



                                              11
       103.   State that the Director’s Updated and Revised Order speaks for itself and thus no

response is deemed necessary to the allegations contained in paragraph 103 of the Amended

Complaint.

       104.   State that the Director’s Updated and Revised Order speaks for itself and thus no

response is deemed necessary to the allegations contained in paragraph 104 of the Amended

Complaint.

       105.   State that the Director’s Updated and Revised Order speaks for itself and thus no

response is deemed necessary to the allegations contained in paragraph 105 of the Amended

Complaint.

       106.   State that the Director’s Updated and Revised Order speaks for itself and thus no

response is deemed necessary to the allegations contained in paragraph 106 of the Amended

Complaint.

       107.   State that the Bellwether Music Festival has been canceled; state that the

Bellwether Music Festival and The Country Festival fall in the category of “parades, fairs,

festivals, and carnivals” and such categories are currently prohibited in the State of Ohio; and

answering further, deny all remaining allegations contained in paragraph 107 of the Amended

Complaint.

       108.   State that Ohio Rev. Code § 3701.56 speaks for itself and thus no response is

deemed necessary to the allegations contained in paragraph 108 of the Amended Complaint.

       109.   Admit the allegations contained in paragraph 109 of the Amended Complaint.

       110.   Admit the allegations contained in paragraph 110 of the Amended Complaint.




                                              12
       111.   Admit that Lance Himes is lawfully acting pursuant to statutory authority,

continues to enforce orders issued by the Department of Health, and otherwise deny all

remaining allegations contained in paragraph 4 of the Amended Complaint.

       112.   Deny the allegations contained in paragraph 112 of the Amended Complaint.

       113.   State that the referenced news conference held on March 12, 2020, is available on

the website of The Ohio Channel (https://www.ohiochannel.org/video/governor-mike-dewine-3-12-

2020-covid-19-update); state that the full content of the news conference speaks for itself; and

answering further, deny all remaining allegations contained in paragraph 113 of the Amended

Complaint.

       114.   State that the referenced news conference held on March 12, 2020, is available on

the website of The Ohio Channel (https://www.ohiochannel.org/video/governor-mike-dewine-3-12-

2020-covid-19-update); state that the full content of the news conference speaks for itself; and

answering further, deny all remaining allegations contained in paragraph 114 of the Amended

Complaint.

       115.   State that the referenced news conference held on March 12, 2020, is available on

the website of The Ohio Channel (https://www.ohiochannel.org/video/governor-mike-dewine-3-12-

2020-covid-19-update); state that the full content of the news conference speaks for itself; and

answering further, deny all remaining allegations contained in paragraph 115 of the Amended

Complaint.

       116.   State that the referenced news conference held on March 24, 2020, is available on

the website of The Ohio Channel (https://www.ohiochannel.org/video/governor-mike-dewine-3-24-

2020-covid-19-update); state that the full content of the news conference speaks for itself; and

answering further, deny all remaining allegations contained in paragraph 116 of the Amended

Complaint.


                                              13
       117.   Deny the allegations contained in paragraph 117 of the Amended Complaint.

       118.   Deny the allegations contained in paragraph 118 of the Amended Complaint.

       119.   Deny the allegations contained in paragraph 119 of the Amended Complaint.

       120.   State that the referenced news conference held on March 12, 2020, is available on

the website of The Ohio Channel (https://www.ohiochannel.org/video/governor-mike-dewine-3-12-

2020-covid-19-update); state that the full content of the news conference speaks for itself; and

answering further, deny all remaining allegations contained in paragraph 120 of the Amended

Complaint.

       121.   State that the referenced news conference held on March 12, 2020, is available on

the website of The Ohio Channel (https://www.ohiochannel.org/video/governor-mike-dewine-3-12-

2020-covid-19-update);state that the full content of the news conference speaks for itself; and

answering further, deny all remaining allegations contained in paragraph 121 of the Amended

Complaint.

       122.   Deny the allegations contained in paragraph 122 of the Amended Complaint.

       123.   State that the referenced news conference held on March 12, 2020, is available on

the website of The Ohio Channel (https://www.ohiochannel.org/video/governor-mike-dewine-3-12-

2020-covid-19-update);state that the full content of the news conference speaks for itself; and

answering further, deny all remaining allegations contained in paragraph 123 of the Amended

Complaint.

       124.   Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 124 of the Amended Complaint and therefore deny the same.

       125.   Deny the allegations contained in paragraph 125 of the Amended Complaint.

       126.   Deny the allegations contained in paragraph 126 of the Amended Complaint.



                                              14
       127.   Admit reliance, in part, upon information from Dr. Ferguson but otherwise deny

all remaining allegations contained in paragraph 127 of the Amended Complaint.

       128.   State that the referenced news conference held on March 17, 2020, is available on

the website of The Ohio Channel (https://www.ohiochannel.org/video/governor-mike-dewine-3-17-

2020-covid-19-update); state that the full content of the news conference speaks for itself; and

answering further, deny all remaining allegations contained in paragraph 128 of the Amended

Complaint.

       129.   Deny the allegations contained in paragraph 129 of the Amended Complaint.

       130.   State that the referenced news conference held on March 24, 2020, is available on

the website of The Ohio Channel (https://www.ohiochannel.org/video/governor-mike-dewine-3-24-

2020-covid-19-update); state that the full content of the news conference speaks for itself; and

answering further, deny all remaining allegations contained in paragraph 130 of the Amended

Complaint.

       131.   State that the referenced news conference held on March 24, 2020, is available on

the website of The Ohio Channel (https://www.ohiochannel.org/video/governor-mike-dewine-3-24-

2020-covid-19-update) state that the full content of the news conference speaks for itself; and

answering further, deny all remaining allegations contained in paragraph 131 of the Amended

Complaint.

       132.   Admit that Ohio has seen fewer COVID-19 cases than New York and Italy given

the proactive measures employed by the State of Ohio, and otherwise deny the remaining

allegations contained in paragraph 132 of the Amended Complaint.

       133.   State that the referenced news conference held on March 24, 2020, is available on

the website of The Ohio Channel (https://www.ohiochannel.org/video/governor-mike-dewine-3-24-

2020-covid-19-update); state that the full content of the news conference speaks for itself; and

                                              15
answering further, deny all remaining allegations contained in paragraph 133 of the Amended

Complaint.

       134.   State that the referenced news conference held on March 24, 2020, is available on

the website of The Ohio Channel (https://www.ohiochannel.org/video/governor-mike-dewine-3-24-

2020-covid-19-update); state that the full content of the news conference speaks for itself; and

answering further, deny all remaining allegations contained in paragraph 134 of the Amended

Complaint.

       135.   Deny the allegations contained in paragraph 135 of the Amended Complaint.

       136.   State that the referenced news conference held on April 20, 2020, is available on

the website of The Ohio Channel (https://www.ohiochannel.org/video/governor-mike-dewine-4-20-

2020-covid-19-update); state that the full content of the news conference speaks for itself; and

answering further, deny all remaining allegations contained in paragraph 136 of the Amended

Complaint.

       137.   State that the referenced news conference held on April 20, 2020, is available on

the website of The Ohio Channel (https://www.ohiochannel.org/video/governor-mike-dewine-4-20-

2020-covid-19-update); state that the full content of the news conference speaks for itself; and

answering further, deny all remaining allegations contained in paragraph 137 of the Amended

Complaint.

       138.   State that the referenced news conference held on April 20, 2020, is available on

the website of The Ohio Channel (https://www.ohiochannel.org/video/governor-mike-dewine-4-20-

2020-covid-19-update); state that the full content of the news conference speaks for itself; and

answering further, deny all remaining allegations contained in paragraph 138 of the Amended

Complaint.

       139.   Deny the allegations contained in paragraph 139 of the Amended Complaint.


                                              16
       140.   Deny the allegations contained in paragraph 140 of the Amended Complaint.

       141.   Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 141 of the Amended Complaint and therefore deny the same.

       142.   Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 142 of the Amended Complaint and therefore deny the same.

       143.   Deny the allegations contained in paragraph 143 of the Amended Complaint.

       144.   State that the state court judge’s decision, which is based upon state law, speaks

for itself and thus no further response is deemed necessary to the allegations contained in

paragraph 144 of the Amended Complaint.

       145.   State that the state court judge’s decision, which is based upon state law, speaks

for itself and thus no further response is deemed necessary to the allegations contained in

paragraph 145 of the Amended Complaint.

       146.   Admit the allegations contained in paragraph 146 of the Amended Complaint.

       147.   State that the Order Granting Preliminary Injunction speaks for itself and thus no

response is deemed necessary to the allegations contained in paragraph 147 of the Amended

Complaint.

       148.   State that paragraph 148 of the Amended Complaint does not contain factual

allegations. Instead, it includes legal analysis and references to citations. The case citations

therein speak for themselves. As such, no response is deemed necessary to statements found in

paragraph 148 of the Amended Complaint.

       149.   State that paragraph 149 of the Amended Complaint does not contain factual

allegations. Instead, it includes legal analysis and references to citations. The case citations




                                              17
therein speak for themselves. As such, no response is deemed necessary to statements found in

paragraph 149 of the Amended Complaint.

       150.   State that paragraph 150 of the Amended Complaint does not contain factual

allegations. Instead, it includes legal analysis and references to citations. The case citations

therein speak for themselves. As such, no response is deemed necessary to statements found in

paragraph 150 of the Amended Complaint.

       151.   State that the allegations contained in paragraph 151 of the Amended Complaint

are vague and ambiguous, purport to call for a legal conclusion, appear to offer an incorrect

statement of law, and thus are otherwise denied.

       152.   State that paragraph 152 of the Amended Complaint does not contain factual

allegations. Instead, it includes legal analysis and references to citations. The case citations

therein speak for themselves. As such, no response is deemed necessary to statements found in

paragraph 148 of the Amended Complaint.

       153.   State that paragraph 153 of the Amended Complaint does not contain factual

allegations. Instead, it includes legal analysis and references to citations. The case citations

therein speak for themselves. As such, no response is deemed necessary to statements found in

paragraph 153 of the Amended Complaint.

       154.   State that the allegations contained in paragraph 154 of the Amended Complaint

are vague and ambiguous, purport to call for a legal conclusion, appear to offer an incorrect

statement of law, and thus are otherwise denied.

       155.   Deny the allegations contained in paragraph 155 of the Amended Complaint.

       156.   Deny the allegations contained in paragraph 156 of the Amended Complaint.

       157.   Deny the allegations contained in paragraph 157 of the Amended Complaint.



                                               18
       158.   Deny the allegations contained in paragraph 158 of the Amended Complaint.

       159.   Deny the allegations contained in paragraph 159 of the Amended Complaint.

       160.   Deny the allegations contained in paragraph 160 of the Amended Complaint.

       161.   Deny the allegations contained in paragraph 161 of the Amended Complaint.

       162.   Deny the allegations contained in paragraph 162 of the Amended Complaint.

       163.   Deny the allegations contained in paragraph 163 of the Amended Complaint.

       164.   Deny the allegations contained in paragraph 164 of the Amended Complaint.

       165.   Deny the allegations contained in paragraph 165 of the Amended Complaint.

       166.   Deny the allegations contained in paragraph 166 of the Amended Complaint.

       167.   Deny the allegations contained in paragraph 167 of the Amended Complaint.

       168.   Deny the allegations contained in paragraph 168 of the Amended Complaint.

       169.   Deny the allegations contained in paragraph 169 of the Amended Complaint.

       170.   Deny the allegations contained in paragraph 170 of the Amended Complaint.

       171.   State that the First Amendment speaks for itself and deny the remaining

allegations contained in paragraph 171 of the Amended Complaint.

       172.   State that the First Amendment speaks for itself and deny the remaining

allegations contained in paragraph 172 of the Amended Complaint.

       173.   Deny the allegations contained in paragraph 173 of the Amended Complaint.

       174.   Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 174 of the Amended Complaint and therefore deny the same.

       175.   Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 175 of the Amended Complaint and therefore deny the same.




                                             19
       176.   Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 176 of the Amended Complaint and therefore deny the same.

       177.   Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 177 of the Amended Complaint and therefore deny the same.

       178.   Lack sufficient information to form a belief as to the truth of the allegations

contained in paragraph 178 of the Amended Complaint and therefore deny the same.

       179.   Deny the allegations contained in paragraph 179 of the Amended Complaint.

       180.   Deny the allegations contained in paragraph 180 of the Amended Complaint.

       181.   Admit that the amusement parks, such as Cedar Point and Kings Island, have been

permitted to open with safety precautions and deny the remaining allegations contained in

paragraph 181 of the Amended Complaint.

       182.   State that paragraph 182 of the Amended Complaint does not contain factual

allegations. Instead, it includes legal analysis and references to citations. The case citations

therein speak for themselves. As such, no response is deemed necessary to statements found in

paragraph 182 of the Amended Complaint.

       183.   State that paragraph 183 of the Amended Complaint does not contain factual

allegations. Instead, it includes legal analysis and references to citations. The case citations

therein speak for themselves. As such, no response is deemed necessary to statements found in

paragraph 183 of the Amended Complaint.

       184.   State that paragraph 184 of the Amended Complaint does not contain factual

allegations. Instead, it includes legal analysis and references to citations. The case citations

therein speak for themselves. As such, no response is deemed necessary to statements found in

paragraph 184 of the Amended Complaint.



                                              20
       185.   State that paragraph 185 of the Amended Complaint does not contain factual

allegations. Instead, it includes legal analysis and references to citations. The case citations

therein speak for themselves. As such, no response is deemed necessary to statements found in

paragraph 185 of the Amended Complaint.

       186.   State that paragraph 186 of the Amended Complaint does not contain factual

allegations. Instead, it includes legal analysis and references to citations. The case citations

therein speak for themselves. As such, no response is deemed necessary to statements found in

paragraph 186 of the Amended Complaint.

       187.   State that paragraph 187 of the Amended Complaint does not contain factual

allegations. Instead, it includes legal analysis and references to citations. The case citations

therein speak for themselves. As such, no response is deemed necessary to statements found in

paragraph 187 of the Amended Complaint.

       188.   State that paragraph 188 of the Amended Complaint does not contain factual

allegations. Instead, it includes legal analysis and references to citations. The case citations

therein speak for themselves. As such, no response is deemed necessary to statements found in

paragraph 188 of the Amended Complaint.

       189.   State that paragraph 189 of the Amended Complaint does not contain factual

allegations. Instead, it includes legal analysis and references to citations. The case citations

therein speak for themselves. As such, no response is deemed necessary to statements found in

paragraph 189 of the Amended Complaint.

       190.   State that paragraph 190 of the Amended Complaint does not contain factual

allegations. Instead, it includes legal analysis and references to citations. The case citations




                                              21
therein speak for themselves. As such, no response is deemed necessary to statements found in

paragraph 190 of the Amended Complaint.

       191.    State that the orders issued by the Department of Health speak for themselves and

thus no further response is deemed necessary to the allegations contained in paragraph 191 of the

Amended Complaint.

       192.    Deny the allegations contained in paragraph 192 of the Amended Complaint.

       193.    Deny the allegations contained in paragraph 193 of the Amended Complaint.

       194.    Deny the allegations contained in paragraph 194 of the Amended Complaint.

       195.    Deny the allegations contained in paragraph 195 of the Amended Complaint.

       196.    Deny the allegations contained in paragraph 196 of the Amended Complaint.

       197.    Deny the allegations contained in paragraph 197 of the Amended Complaint.

       198.    Deny the allegations contained in paragraph 198 of the Amended Complaint.

       199.    For their response to paragraph 199, reallege, restate, and incorporate by

reference, as if fully set forth herein, paragraphs 1 through 198 of their Answer.

       200.    Deny the allegations contained in paragraph 200 of the Amended Complaint.

       201.    Deny the allegations contained in paragraph 201 of the Amended Complaint.

       202.    Deny the allegations contained in paragraph 202 of the Amended Complaint.

       203.    Deny the allegations contained in paragraph 203 of the Amended Complaint.

       204.    Deny the allegations contained in paragraph 204 of the Amended Complaint.

       205.    For their response to paragraph 205, reallege, restate, and incorporate by

reference, as if fully set forth herein, paragraphs 1 through 204 of their Answer.

       206.    Deny the allegations contained in paragraph 206 of the Amended Complaint.

       207.    Deny the allegations contained in paragraph 207 of the Amended Complaint.



                                                22
          208.   Deny the allegations contained in paragraph 208 of the Amended Complaint.

          209.   Deny the allegations contained in paragraph 209 of the Amended Complaint.

          210.   For their response to paragraph 210, reallege, restate, and incorporate by

reference, as if fully set forth herein, paragraphs 1 through 209 of their Answer

          211.   Deny the allegations contained in paragraph 211 of the Amended Complaint.

          212.   Deny the allegations contained in paragraph 212 of the Amended Complaint.

          213.   Deny the allegations contained in paragraph 213 of the Amended Complaint.

          214.   Deny the allegations contained in paragraph 214 of the Amended Complaint.

          215.   Deny each and every allegation contained in the Amended Complaint that is not

expressly admitted herein.

                                        SECOND DEFENSE

          216.   Plaintiffs lack standing to pursue the scope of relief sought in this case.

                                         THIRD DEFENSE

          217.   Plaintiffs’ claims or form of remedy is barred by the doctrine of laches and

waiver.

                                        FOURTH DEFENSE

          218.   Defendants at all times relevant herein were in compliance with all applicable

state and federal statutes, and regulations and constitutional provisions.

                                          FIFTH DEFENSE

          219.   Defendants at all times pertinent herein acted lawfully, properly, in good faith and

with due and probable cause.




                                                   23
                                          SIXTH DEFENSE

        220.      Defendants state that their conduct as alleged in the Amended Complaint does not

set forth a deprivation of rights, privileges and/or immunities secured by either the United States

Constitution or federal law.

                                       SEVENTH DEFENSE

        221.      One or more of Plaintiffs’ claims or form of remedy are barred as any harm is

self-inflicted.

                                        EIGHTH DEFENSE

        222.      One or more of Plaintiffs’ claims or form of remedy are moot.

                                          NINTH DEFENSE

        223.      The Amended Complaint fails to join parties required to be joined by Fed. R. Civ.

P. 19 given the scope of relief sought.

                                          TENTH DEFENSE

        224.      One or more of Plaintiffs’ claims are barred by Eleventh Amendment to the

United States Constitution, and/or the doctrine of sovereign immunity.

                                      ELEVENTH DEFENSE

        225.      On or more of Plaintiffs’ claims are barred by qualified immunity.

                                        TWELFTH DEFENSE

        226.      Defendants reserve the right to assert any and all affirmative defenses which

discovery proceedings may hereafter reveal to be appropriate.

        WHEREFORE, having fully answered Plaintiffs’ Amended Complaint, Defendants pray

that the same be dismissed with prejudice, that they recover their costs and expenses, including




                                                  24
attorneys’ fees incurred herein, and that the Court grant them such other and further relief that

the Court may deem just and proper.



                                              Respectfully submitted,

                                              DAVE YOST
                                              Ohio Attorney General

                                              /s/ Marion H. Little, Jr.
                                              John W. Zeiger (0010707)
                                              Marion H. Little, Jr. (0042679)
                                              SPECIAL COUNSEL
                                              ZEIGER, TIGGES & LITTLE LLP
                                              41 S. High Street, Suite 3500
                                              Columbus, OH 43215
                                              Telephone: 614-365-9900
                                              Facsimile: 614-365-7900
                                              zeiger@litohio.com
                                              little@litohio.com

                                              Attorneys for Defendants
                                              Amy Acton and Lance D. Himes


                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on June 26, 2020, a copy of the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system, which will send notification of

such filing to all attorneys of record.


                                              /s/ Marion H. Little, Jr.
                                              Marion H. Little, Jr. (0042679)


1230-001:863053




                                                25
